Citation Nr: 1430331	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-18 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected right shoulder adhesive capsulitis, status post arthroscopy x2 and reconstruction (major extremity).

2.  Entitlement to a compensable disability rating for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2010, the Veteran appeared before a Veterans Law Judge (VLJ) and gave testimony in support of her claim.  A transcript of the proceeding is of record.  Subsequently, that VLJ left employment with the Board.  The Veteran was informed of her right to testify at another Board hearing under 38 C.F.R. § 20.717 in a June 2013 letter, and given 30 days to respond.  No response has been received from the Veteran and thus, the Board will proceed with adjudication of the claims.

In July 2010, the Board remanded the case for additional development.  While the case was in remand status, the RO granted service connection for a psychiatric disorder and granted a total disability rating based on individual unemployability due to service connected disability.  As the Veteran has not expressed disagreement with these determinations, those matters are resolved and are no longer in appellate status.  In October 2013, the Board again remanded the remaining claims on appeal for further development.  The Board's remand directives will be discussed further, below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To reschedule a VA neurological examination, provide the Veteran with supplemental VA medical opinions, and to ensure compliance with prior Board remand directives.

Pursuant to the Board's October 2013 remand directives, the Veteran was scheduled for orthopedic and neurological examinations with regard to her right shoulder disability in January 2014.  The claims file contains a Compensation and Pension Exam Inquiry write-up indicating that the shoulder and peripheral nerve examinations were cancelled because the Veteran failed to report.  A February 12, 2014 Report of General Information notes that the Veteran telephoned to reschedule the examination at the Connecticut VA Medical Center (VAMC), that she had missed the previous examination because she was out of the country, and that she would make the rescheduled examination.  The AOJ issued a supplemental statement of the case adjudicating the claims on the evidence of record, without the relevant examinations.  As the Veteran has demonstrated good cause for not reporting to the scheduled examination, on remand, a new neurological examination should be scheduled.  The Board notes that the Veteran was also scheduled for an orthopedic examination of her shoulder; however, on further review of the record, the Board finds that a supplemental opinion will be sufficient to address a portion of the July 2010 directive overlooked by the October 2010 examiner.  Specifically, the orthopedic examiner was asked to indicate and discuss whether the Veteran's limitation of motion is comparable to ankylosis of the right shoulder and arm and the extent of such impairment. 

The Veteran was provided with October 2010 VA examination regarding her right knee disability.  Although the VA examiner noted that the Veteran uses a hinged soft knee brace as an assistive device, the examiner did not specifically indicate whether there was any recurrent subluxation and/or instability in the Veteran's right knee, and the severity if any such existed, as was directed by the July 2010 Board remand.  Additionally, although the remand instructed the examiner to discuss all impairments associated with the right knee, including the existence and extent of arthritis, the examination report makes no mention of arthritis, and only notes that October 2010 X-rays of the R knee were normal.  The Board notes that the record raises the question of whether the Veteran has arthritis in the right knee, as a May 2009 VA treatment record includes a provisional diagnosis of right knee osteoarthritis, and a May 2011 VA women's clinic visit note records knee arthralgia with mild degenerative joint disease shown on knee x-ray taken in October 2010.  Clarification is needed on this point.    

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a supplemental opinions and examinations must be provided to addresses the aforementioned deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for neurological examination for her right shoulder disorder, currently diagnosed as right shoulder adhesive capsulitis, status post arthroscopy x2 and reconstruction (major extremity). 

The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  Any disabling manifestations specifically attributable to the right shoulder disability must be outlined and differentiated, to the extent feasible, from symptoms caused by any nonservice-connected disability.

The neurologist should describe all neurological manifestations and symptomatology, and offer an opinion as to whether the Veteran has any separately ratable neurological disability, particularly involving the right upper extremity (in addition to her service-connected orthopedic disability) as a manifestation of the service-connected right shoulder disability.

2.  The AOJ must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, refer the Veteran's VA claims file, including a copy of the neurological examiner's report, to an orthopedic examiner for a supplemental opinion with regard to the current severity of the Veteran's right shoulder disorder.  The examiner must be given full access to the appellant's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this report.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

The orthopedic examiner should indicate and discuss whether the Veteran's limitation of motion of the right upper extremity is comparable to ankylosis of the right shoulder, and if so, whether such is favorable or unfavorable, and the extent of such impairment.

4.  Refer the Veteran's VA claims file to an appropriate medical professional for a supplemental opinion with regard to the severity of the Veteran's right knee disorder. The examiner must be given full access to the appellant's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this report.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

a)  Based on a comprehensive review of the claims folder, and prior VA examination reports, the examiner must discuss whether the Veteran has arthritis in her right knee, and if so, the extent of such arthritis.  In particular, the examiner should state whether arthritis is documented through x-ray imaging.  

The examiner's attention is directed to a May 2011 VA women's clinic visit note which documents right knee arthralgia with mild degenerative joint disease shown on a knee x-ray taken in October 2010.  The October 2010 VA examiner noted that these x-rays were normal.  

b)  The examiner should also indicate whether the Veteran has any recurrent subluxation and instability in her right knee, and if so, should note the extent and severity of such instability (i.e. slight, moderate, or severe).

In coming to this conclusion, the examiner should comment upon the Veteran's use of knee braces, initially issued by a VA brace clinic, since July 2008.    

5.  After completion of the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the above, and any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


